DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/29/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Kondakova et al. (JP 2008-524848 A) and Mori et al. (US 2010/0090238 A1) as set forth in the Non-Final Rejection filed 12/30/20 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Kondakova et al. (JP 2008-524848 A) and Mori et al. (US 2010/0090238 A1).
	Regarding Claims 1 and 2, Parton et al. discloses the following organic electroluminescent (EL) device:	

    PNG
    media_image1.png
    383
    825
    media_image1.png
    Greyscale

(Fig. 1) comprising (in this order):  anode, hole-transporting layer (HTL), light-emitting layer (LEL), electron-transporting layer (ETL), and cathode.  The light-emitting layer comprises host material doped with guest material(s); the host material comprises a mixture of hole-transporting and electron-transporting materials (first and second host materials, respectively), while the guest material(s) is chosen from fluorescent compounds ([0107]).  The bandgap energies of the host materials are larger than that of the guest (dopant) material(s) ([0108]).  Parton et al. further discloses the use of metal chelated oxinoid compounds as materials comprising the electron-transporting layer ([0141]).  However, Parton et al. does not explicitly disclose 1) the energy limitations between the host and dopant materials nor 2) a delayed fluorescent dopant as recited by the Applicant. 

Regarding point 2, Mori et al. discloses a “high-efficiency” organic EL device comprising a light-emitting layer which comprises a delayed fluorescent emitting material such as [Cu(tsmp)]2; the emitting materials are dopant materials (which are combined with host material in the individual light-emitting layers) ([0081]).  It would have been obvious to incorporate such a delayed fluorescent dopant materials as disclosed by Mori et al. as (one of the fluorescent) dopant material(s) to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Kondakova et al.  The motivation is provided by the disclosure of Mori et al., which is 

	Regarding Claim 3, notice that the upper half of the light-emitting layer (“LEL”) in the organic EL device of Parton et al. is inherently electron-transporting and comprises the second (electron-transporting) host material.

	Regarding Claims 4 and 5, Parton et al. in view of Kondakova et al. does not explicitly disclose the second host material of general formula (1) as recited by the Applicant.
Kondakova et al. discloses the use of substituted triazines as the electron-transporting host material(s), including the following:

    PNG
    media_image2.png
    255
    276
    media_image2.png
    Greyscale

(2,4,6-tris(1,1’:3’,1”-terphenyl-5’-yl)-1,3,5-triazine) ([0104]) such that n1-3 = 1, n11-13 = 0, and Ar1-3 = unsubstituted aryl group (phenyl) of General Formula (2) as defined by the Applicant.  It would have been further obvious to incorporate the above compound as disclosed by Kondakova et al. as the electron-transporting host material in the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Kondakova et al.  The motivation is provided by the disclosure of Kondakova et al., 

	Regarding Claims 6-9, Parton et al. discloses the use of metal chelated oxinoid compounds as material comprising the electron-transporting layer ([0141]).  Also notice that the upper half of the light-emitting layer (“LEL”) in the organic EL device of Parton et al. is inherently electron-transporting and can be defined as a first electron transport layer.  However, Parton et al. in view of Kondakova et al. does not explicitly disclose the compounds in the electron-transporting layer as recited by the Applicant.
	Kondakova et al. discloses metal-chelated oxinoid compounds (i.e., chelates of 8-quinolinol or 8-hydroxyquinoline) such as lithium oxide (lithium(8-quinolinolato)) for use in the electron-transporting layer which exhibit “high levels of performance” ([0331], [0332], [0338]).  It would have been obvious to incorporate such compounds (including lithium oxide) as disclosed by Kondakova et al. to the electron-transporting layer of the organic EL device as disclosed by Parton et al. in view of Kondakova et al.  The motivation is provided by the disclosure of Kondakova et al. which teaches that such compounds for the electron-transporting layer exhibit high levels of performance. 

	Regarding Claim 10, it is the position of the Office that the organic EL device as disclosed by Parton et al. in view of Kondakova et al. and Mori et al. would inherently read on the HOMO/LUMO limitations as recited by the Applicant.  Notice that Parton et al. explicitly discloses the use of a mixture of a hole-transporting material in combination .

Response to Arguments
7.	The Applicant argues on pages 6-8 that the delayed fluorescent materials “have a smaller band gap,” and that the band gap in the host mixture (in the organic electroluminescent (EL) device of Parton et al.) is “clearly larger than that of the single host” such that one would not be motivated to combined the host mixture with a delayed fluorescence material.  The Applicant further argues that Parton et al. does not disclose any examples of such a combination.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Parton et al. explicitly discloses the use of a “mixture of hole and electron-transporting materials” as host material which is doped with (light-emitting) “fluorescent dyes” ([0107]); the disclosure of Parton et al. is not only limited to working examples.  Mori et al. has been used by the Office to teach such a fluorescent dye (the energetics of which reads on the Applicant’s claims), which has been incorporated into the primary reference Parton et al.  The desirability of a small 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786